Citation Nr: 9914165	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for nasal deformity.

2.  Entitlement to service connection for heart disease. 

3.  Entitlement to service connection for dizziness other 
than due to undiagnosed illness. 

4.  Entitlement to service connection for headaches other 
than due to undiagnosed illness.

5.  Whether a July 1994 rating denial of service connection 
for post-traumatic stress disorder (PTSD) was timely 
appealed. 

6.  Whether a July 1994 rating denial of service connection 
for sinusitis was timely appealed. 

7.  Whether a July 1994 rating denial of service connection 
for disability manifested by intestinal bacterial infection 
was timely appealed. 

8.  Whether a July 1994 rating denial of service connection 
for left ear hearing loss was timely appealed. 

9.  Whether a July 1994 rating denial of a compensable rating 
for scar, left chin, was timely appealed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970, from March 1972 to June 1974, and from June 
1991 to October 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Hearings were held before a hearing officer at the RO in 
September 1994 and March 1996, and the related hearing 
officer's decisions were entered in June 1995 and May 1996, 
respectively.  Most recently, a Video Conference hearing was 
conducted by the undersigned Member of the Board in September 
1998.

The appeal was docketed at the Board in 1996.  

The first four issues listed on the title page will be 
addressed in the decision below.  The final five issues will 
be addressed in a remand appearing at the end of the 
decision.  


FINDINGS OF FACT

1.  The veteran's claims for service connection for nasal 
deformity, heart disease, and for dizziness other than due to 
undiagnosed illness are, in each instance, not plausible. 

2.  Headaches experienced in service were transitory in 
nature; any present chronic headache condition is not 
associable with service.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for nasal 
deformity, heart disease, and for dizziness other than due to 
undiagnosed illness are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).   

2.  A chronic headache condition, other than due to 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nasal Deformity

II.  Heart Disease

III.  Dizziness other than due to Undiagnosed Illness

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through III is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
III are, in any instance, well grounded.

Concerning his claim for service connection for nasal 
deformity, the veteran, at his March 1996 hearing, testified 
that his "nose was broken in the early 1970's, when [he] was 
in the Air Force".  Most recently, at his September 1998 
hearing, the veteran indicated that he had fractured his nose 
at age sixteen prior to service, and that he underwent 
corrective surgery at a non-VA facility in the "mid to 
late" 1970's.  A service medical entry dated in September 
1973 reflects that the veteran at that time related having 
broken his "nose 6 years ago" and inquired about having his 
nose "reset" owing to experiencing problematic breathing.  
An X-ray performed the following day is reported to have 
revealed that his nasal septum was "not deviated".  
Subsequent to service, when the veteran was examined by VA in 
April 1994, the veteran was assessed as having a septal 
deformity.  

In considering the veteran's claim for service connection for 
nasal deformity, the Board observes that the date 
corresponding to the time when the veteran indicated in 
September 1973 in service that he had fractured his nose 
(i.e., "6 years" earlier) would have preceded, by 
approximately two months, his entrance into his initial 
period of service (i.e., in November 1967) and there is no 
evidence otherwise demonstrating that he fractured his nose 
in service.  Further, the veteran neither contends, nor does 
the evidence even suggest, that any pre-service fracture-
related nasal disability underwent any worsening/aggravation 
in service.  Given the foregoing observations, then, and in 
the absence of any evidence reflecting either inservice 
incurrence of any nasal fracture or pertinent worsening 
therein, a plausible claim for service connection for nasal 
deformity is not presented.  Accordingly, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).

Regarding his claim for service connection for heart disease, 
the veteran contends, in substance, that he presently has 
coronary artery disease of service origin.  In this regard, 
service medical records, to include the report pertaining to 
the veteran's service separation examination in May 1974 (at 
which time the veteran denied having heart trouble either 
then or in the past) are negative for any reference to a 
heart problem.  The first evidence of record bearing on heart 
disease was the occasion of the veteran's examination by VA 
in June 1995, at which time he was assessed as having 
"probable arteriosclerotic heart disease".  However, even 
assuming (without conceding) that the veteran, given the 
foregoing 'probable' designation, in fact has 
arteriosclerotic heart disease, the initial assessment of the 
same was more that one year after the termination of his 
final period of service, which consideration precludes any 
notion of according service connection for such cardiac 
pathology on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In view 
of the foregoing, then, and in the absence of any evidence 
otherwise relating any present heart disease to service, the 
Board is constrained to conclude that a plausible claim for 
service connection for heart disease is not presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

As pertinent to the veteran's claim for service connection 
for dizziness other than due to undiagnosed illness, at his 
September 1994 personal hearing he indicated that he 
experienced dizziness which he attributed to his involvement 
in a motor vehicle accident in service in the late 1960's.  
In this regard, pertinent documentation (VA Form 21-4176) of 
record, dated in October 1992, reflects that the veteran was 
apparently involved in a motor vehicle accident in the summer 
of 1968, during his initial period of service.  Extant 
service medical records make no overt reference to the 
veteran's involvement in such motor vehicle accident, though 
the report pertaining to his February 1971 service entrance 
examination reflects that he sustained a head injury in 
"1968".  In September 1973, the veteran's complaints in 
conjunction with a possible throat infection included being 
"dizzy".  Thereafter, the report pertaining to the 
veteran's May 1974 service separation examination included 
dizziness as an aspect of his then noted migraine headaches.  
Subsequent to service, the pertinent assessment rendered in 
conjunction with the veteran's examination by VA in June 1995 
was "[d]izziness".  However, ignoring the matter of whether 
dizziness per se constitutes a disability and even assuming 
that the veteran was in fact involved in a motor vehicle 
accident in service in 1968, the Board would emphasize that 
there is no evidence relating the veteran's dizziness to 
service.  Indeed, in assessing the veteran as experiencing 
dizziness in June 1995, the VA examiner specifically stated, 
in reference to the dizziness, "no cause found".  Given the 
foregoing, then, the Board concludes that a plausible claim 
for service connection for dizziness is not presented and 
that, accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing three claims for service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claims were well 
grounded, the RO accorded the veteran greater consideration 
than each claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
any of these claims is well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the three above-addressed 
issues, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which service connection is claimed, to inform 
the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
each corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


IV.  Headaches other than due to Undiagnosed Illness

The Board finds that the veteran's claim for service 
connection for headaches other than due to undiagnosed 
illness is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.

The veteran contends, in essence, that he presently has a 
chronic headache condition which is of service origin.  In 
this regard, service medical records reflect that, in August 
1971, the veteran complained of experiencing headaches of one 
year's duration.  In September 1973, he was noted to 
experience a headache in conjunction with a possible throat 
infection.  When examined for service separation purposes in 
May 1974, the veteran responded in the affirmative to an 
inquiry whether he then, or had in the past, experienced 
frequent or severe headaches; he was noted to either have or 
had had migraine headaches, for which he had apparently been 
given glasses.  More recently, when examined for service 
entrance purposes in June 1991, the veteran responded in the 
negative to an inquiry whether he then, or had in the past, 
experienced frequent or severe headaches.  Subsequent to 
service, when he was examined by VA in June 1995, the veteran 
indicated that he frequently experienced a headache when 
having a bowel movement.  The pertinent examination diagnosis 
was headaches, "no cause found-probably not migraine".

In considering the veteran's claim for service connection for 
headaches other than due to undiagnosed illness, the Board is 
cognizant that the veteran was noted to experience headaches 
on a number of occasions in service.  Notwithstanding such 
consideration, however, the Board is of the view, in light of 
the reasoning advanced herein, that service connection for 
headaches (at least other than due to undiagnosed illness) is 
not in order.  In reaching such conclusion, the Board would 
stress that the lone alleged precipitant of the veteran's 
present headaches, apparently difficult bowel movements, 
stands in contradistinction to any related cause, to include 
apparently vision problems, for which he was noted to 
experience a headache in service.  Further, the Board cannot 
overlook that the veteran was apparently not bothered by 
headaches when he reentered service in June 1991, which 
consideration militates persuasively against any notion that 
the veteran, at least as of that time, had a chronic headache 
condition of service origin.  Of even greater import, 
however, the Board would respectfully emphasize that while 
the veteran was noted to presumably then experience migraine 
headaches when examined for service separation purposes in 
May 1974, the VA examiner in June 1995 was of the view that 
the veteran's current headaches were not migraine in nature.  
Given the foregoing observations, then, and inasmuch as no 
cause could be found for the headaches assessed by the VA 
examiner in June 1995, the Board is of the view that the 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches other than due to 
undiagnosed illness.  Service connection for such condition 
is, therefore, denied.  38 U.S.C.A. §§ 1110, 5107.

ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for nasal deformity, heart 
disease, and for dizziness other than due to undiagnosed 
illness is, in each instance, denied. 

Service connection for headaches other than due to 
undiagnosed illness is denied.


REMAND

The record reflects that a rating decision entered by the RO 
in July 1994, of which the veteran was notified in 
correspondence from the RO dated August 2, 1994, denied 
entitlement to service connection for PTSD, sinusitis, 
disability manifested by intestinal bacterial infection, left 
ear hearing loss and, in addition, awarded service connection 
for scar, left chin, and assigned a noncompensable rating 
therefor.  Thereafter, in response to a Notice of 
Disagreement received from the veteran in September 1994, a 
Statement of the Case, which addressed each of the four 
foregoing service connection issues as well as the veteran's 
claim for an increased rating for scar, left chin, was mailed 
to the veteran on June 28, 1995.  The expiration date for 
receipt of the veteran's related Substantive Appeal, pursuant 
to the provisions of 38 C.F.R. § 20.302(b) (1998), was August 
28, 1995, such date being later than the one-year period 
(which terminated on August 2, 1995) following the RO's 
notification to the veteran relative to the five above-cited 
issues addressed in the July 1994 rating decision.  However, 
the record reflects neither the submission of a Substantive 
Appeal by August 28, 1995, nor any request from the veteran 
for an extension of time, in accordance with 38 C.F.R. 
§ 20.303 (1998), within which to submit a Substantive Appeal.  
Further, the file reflects that although the veteran was 
advised by the RO that, at least as to his claim for service 
connection for PTSD, he had until December 6, 1995, to submit 
a related Substantive Appeal, none was received by such date 
(and, indeed, service connection for PTSD on the basis of 
submission of new and material evidence was denied by the RO 
in a rating decision entered in June 1996).  Based on the 
foregoing, then, the Board is presently of the view that a 
timely Substantive Appeal pertaining to each of the five 
above-cited claims denied by the RO in July 1994 has, in each 
instance, not been submitted, and that, consequently, 
dismissal of the veteran's appeal relative to those claims 
may be appropriate.  However, given the discussion by the 
United States Court of Veterans Appeals in Marsh v. West, 11 
Vet. App. 468 (1998), the Board is of the view that, 
preliminary to proceeding further relative to dismissing such 
aspect of the veteran's appeal on the basis of lack of 
receipt of a timely Substantive Appeal, the veteran should be 
accorded an opportunity to advance argument or otherwise 
demonstrate that a timely Substantive Appeal(s) was(were) in 
fact filed.  Further development to facilitate affording the 
veteran such opportunity is, therefore, specified below.

Transcripts bearing on the testimony advanced by the veteran 
at his above-cited hearings held in March 1996 and September 
1998 reflect, collectively, that he is asserting, on the 
basis of his having been stationed in the Southwest Asia 
theater of operations during the Persian Gulf War, claims for 
service connection for dizziness due to undiagnosed illness, 
headaches due to undiagnosed illness and upper airway 
impairment due to undiagnosed illness.  In addition, a 
December 1996 item of correspondence from the veteran's 
representative reflects the assertion, on the veteran's 
behalf, of a claim for an increased rating for his service-
connected obstructive sleep apnea.  Further, at his September 
1998 hearing, the veteran asserted claims for secondary 
service connection for headaches and heart disease.  Finally, 
by means of correspondence dated in November 1997, the 
veteran expressed disagreement with an October 1997 rating 
denial of service connection for irritable bowel syndrome, to 
include as being due to undiagnosed illness.  Further 
development pertaining to the foregoing claim is, 
consequently, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action 
to inform the veteran of his opportunity 
to advance argument or otherwise 
demonstrate, relative to a July 1994 
rating denial of service connection for 
PTSD, sinusitis, disability manifested by 
intestinal bacterial infection, left ear 
hearing loss and a compensable evaluation 
for scar, left chin, that a timely 
Substantive Appeal was, in any instance, 
filed.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate issues 5-9, as stated on the 
title page; and adjudicate the above-
addressed newly asserted claims for 
service connection for dizziness due to 
undiagnosed illness, headaches due to 
undiagnosed illness and upper airway 
impairment due to undiagnosed illness, as 
well as claims for secondary service 
connection for headaches and heart 
disease an the veteran's claim (received 
in December 1996) for an increased rating 
for his service-connected obstructive 
sleep apnea.

3.  If any benefit(s) represented by 
issues 5-9 on the title page is(are) not 
granted to the veteran's satisfaction, or 
if he expresses disagreement pertaining 
to any other matter, to include any of 
the claims for which adjudication was 
ordered in the preceding numerical 
directive, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case which 
includes, in any event, the veteran's 
recently denied claim for service 
connection for irritable bowel syndrome, 
to include as being due to undiagnosed 
illness.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

